      Case 2:18-cv-05544-JCZ-MBN Document 49 Filed 10/02/18 Page 1 of 4



                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA



BOLAND MARINE & INDUSTRIAL, LLC,                         *       CIVIL ACTION
                       Plaintiff
                                                         *       NO. 18-5544 C/W 18-5565
VERSUS                                                           ALL CASES
                                                         *
                                                                 SECTION “A” (2)
JSC MURMANSK SHIPPING COMPANY, in                        *
personam, and M/V POMORYE, her engines,                          JUDGE ZAINEY
tackle, apparel, etc., in rem                            *       MAG. NORTH
                                Defendants
*       *     *        *      * *     *    *             *

                CONSENT MOTION FOR LEAVE TO INTERVENE

       NOW INTO COURT, through undersigned counsel, come Intervenors, Wrist USA

(Houston), Inc. (a/k/a “Wrist Ship Supply”) (f/k/a “World Ship Supply”), and Karlo

Corporation, who respectfully move this Honorable Court for an Order authorizing the

filing of an Intervention in the above-referenced matter in accordance with Rule 24(a)(2)

of the Federal Rules of Civil Procedure. Specifically, Intervenors move for leave to

intervene as plaintiffs in this action and to file the attached Complaint in Intervention. In

accordance with Local Rule 7.6, Intervenors have obtained consent from the other parties

to this action who have appeared, specifically Boland Marine & Industrial, LLC,

Crescent Towing & Salvage Co., Inc., Cooper/T. Smith Mooring Co., Inc., Gulf-Inland

Marine Services, Inc., and Couvillion Group, LLC; no party opposes this motion.




                                              1
      Case 2:18-cv-05544-JCZ-MBN Document 49 Filed 10/02/18 Page 2 of 4



                                   Factual Background

       This is an action in admiralty initiated by Boland Marine in Civil Action No. 18-

5544 to secure payment for repairs made on the M/V POMORYE through an in rem

action against the M/V POMORYE and an in personam claim against its owner, JSC

Murmansk Shipping Company (“Murmansk”). Gulf-Inland Marine, Crescent and

Cooper/T. Smith Mooring intervened, asserting liens in rem and making claims for

services provided to the M/V POMORYE and Murmansk. A similar Complaint was filed

by Couvillion in Civil Action No. 18-5565 to secure payment for its salvage of two lost

anchors in the lower Mississippi River by the M/V POMORYE. The two lawsuits have

now been consolidated.

       Wrist possesses a maritime lien and a custodia legis claim against the M/V

POMORYE; Wrist and Karlo also have in personam claims against the M/V

POMORYE’s owner, Murmansk. The interests of Wrist and Karlo are not adequately

represented by any of the existing parties.

       Wrist and Karlo just became aware of this pending litigation on or about 23

September 2018. Sufficient time remains for the parties to conduct any necessary

discovery with regard to their claims without impacting any trial date. Moreover, both

intervenors have interests in this action, and Wrist is a holder of a maritime lien against

the M/V POMORYE that may be paid or satisfied through in rem procedures of this

Honorable Court. In addition, the interests of Wrist and Karlo would be impaired and

impeded if they are not permitted to intervene and assert their right to collect the amounts

owed to them by the M/V POMORYE and her owners, Murmansk.

                                              2
      Case 2:18-cv-05544-JCZ-MBN Document 49 Filed 10/02/18 Page 3 of 4



      Finally, no other parties are in a position to adequately represent Wrist and Karlo

and the proposed Intervention satisfies the factors that this Honorable Court should

consider under Rule 24(a)(2) and is therefore proper.

      WHEREFORE, premises considered, Wrist USA (Houston), Inc. and Karlo

Corporation respectfully pray that this Honorable Court grant their Motion for Leave to

Intervene and permit them to file the attached Complaint-in-Intervention against the M/V

POMORYE, in rem and JSC Murmansk Shipping Company, in personam.


                                         Respectfully submitted,

                                         MURPHY, ROGERS, SLOSS,
                                          GAMBEL & TOMPKINS

                                          /s/ John H. Musser, V
                                         John H. Musser, V (#22545)
                                         jmusser@mrsnola.com
                                         Robert H. Murphy (#9850)
                                         rmurphy@mrsnola.com
                                         Tarryn E. Walsh (#36072)
                                         twalsh@mrsnola.com
                                         701 Poydras Street
                                         Suite 400, One Shell Square
                                         New Orleans, LA 70139
                                         Telephone: (504) 523-0400
                                         Facsimile: (504) 523-5574
                                         Attorneys for Intervenors, Wrist USA
                                         (Houston), Inc., and Karlo Corporation




                                            3
        Case 2:18-cv-05544-JCZ-MBN Document 49 Filed 10/02/18 Page 4 of 4




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on 2 October 2018, a copy of the foregoing pleading

was sent to all counsel of record, either by the Court’s CM/ECF system, by hand, by e-

mail, by telefax or by placing same in the United States mail, properly addressed, and

first class postage prepaid.

                                           /s/ John H. Musser, V
4838-8079-8326, v. 1




                                            4
